Case 7:20-cr-00410-NSR Document 27 Filed 12/11/20 Page 1 of 1




                                                             12/10/2020




                      Upon review of the letter motion filed at ECF No. 26, it is clear
                      that Defendant Wagner's letter does not seek any relief, and was
                      improperly filed as a motion. The Court of the Clerk is
                      directed to terminate the Motion at ECF No. 26.

     Dated: 12/10/2020
            White Plains, NY
